Citation Nr: 0012959	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left thigh.

2.  Entitlement to a disability evaluation in excess of 20 
percent for patellofemoral joint syndrome of the left knee. 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
November 1991.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA), Regional Office in Portland, Oregon, (the RO) 
dated in May 1992 and October 1992   

Service connection for postoperative residuals of a left 
lateral meniscal tear was established in a May 1992 rating 
decision.  A 20 percent disability evaluation was assigned 
effective November 2, 1991.  In June 1992, the veteran 
expressed disagreement with the 20 percent rating.  An 
October 1992 rating decision denied the veteran's claim for 
an increased rating and denied service connection for a left 
thigh disability.  In a September 1999 rating decision, the 
RO characterized the service-connected left knee disability 
as patellofemoral joint syndrome of the left knee.  

The veteran also filed a timely appeal with respect to the 
issue of entitlement to an increased rating for a left hip 
disability.  In September 1999, the RO granted an increased 
disability rating for that disability.  Later in September 
1999, the veteran indicated that he was satisfied with that 
decision, that he wished to withdraw the issue of entitlement 
to an increased rating for the left hip disability and he no 
longer wished to continue that appeal.  The Board finds that 
the issue of entitlement to an increased rating for the left 
hip disability is no longer before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of a left thigh disability has not been presented.  

2.  The service-connected patellofemoral pain syndrome of the 
left knee is principally manifested by complaints of 
intermittent pain and instability with objective findings of 
pain to palpation over the lateral condyle and medial and 
lateral facets of the left knee; tenderness over the lateral 
meniscus and the lateral tibial plateau; laxity of the knee 
joint; slight patellar and sub-patellar crepitus; significant 
pain with patellar inhibition; mild varus deformity of the 
left knee with standing; and atrophy of the left quadriceps, 
which is productive of moderate disability.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a left thigh 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

The criteria for a disability evaluation in excess of 20 
percent for patellofemoral joint syndrome of the left knee 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a claimed left thigh disability and an increased rating for 
his service-connected left knee disability.  In the interest 
of clarity, after reviewing the applicable law and 
regulations and providing a factual background, the Board 
will separately discuss the issues on appeal.

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for a 
disability initially diagnosed after service when shown to be 
related to service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "minimal" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999). 


Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 
20 percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The VA Schedule for Rating Disabilities provides that the 
range of motion of the knee is zero degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  




Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United Stated Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A valid assertion of secondary service connection must 
nonetheless fulfill the well-grounded claim requirement 
applicable to other claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Velez v. West, 11 Vet. App. 148, 158 
(1998); Locher v. Brown, 9 Vet. App. 535, 538-539 (1996).  
There must be evidence of the claimed disability; a service-
connected disease or injury; and a nexus, established by 
competent medical evidence, between the two.  Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Factual Background

Service medical records show that in April 1991, during 
service, the veteran underwent a arthroscopy of the left knee 
with perforation of the lateral meniscus rim.  The operative 
diagnosis was partial posterior horn lateral meniscal tear.  
A July 1991 medical board report reflects a diagnosis of 
retropatellar pain syndrome of the left knee and moderate 
quadriceps atrophy of the left thigh secondary to the pain 
syndrome.  Examination revealed range of motion from zero 
degrees to 130 degrees.  There was point tenderness to 
palpation over the lateral femoral condyle beneath proximal 
lateral patellar edge.  There was no excessive patellar 
laxity.  

Service medical records are silent for a diagnosis of a left 
thigh disability. 

A January 1992 VA general medical examination report 
indicates that the range of motion of the left knee was to 
165 degrees.  There was definite quadriceps atrophy on the 
left.  There was pain to palpation over and inferior to the 
lateral condyle of the left knee.  There was pain on lateral 
extension of the knee versus medial extension.  With 
pronation of the leg, the veteran experienced pain in the 
knee area of the meniscus at the lateral site and a popping 
sound.  The examiner was unable to feel any definite 
crepitus.  The impression, in pertinent part, was unstable 
knee on the left side with chronic meniscal damage.  There 
was some limitation of extension of the left knee and 
instability.  

The veteran was afforded a hearing before the RO in September 
1993.  The veteran started that he currently wore a metal 
knee brace.  He reported that he was treated for the knee 
disability at a VA medical center and was scheduled for 
surgery for a lateral release.  The veteran reported that the 
knee was painful especially when it was cold out.  He was 
unable to run or do any strenuous activities.  He stated that 
driving was difficult.  

An October 1993 VA examination report indicates that the 
veteran reported that he currently wore a knee brace.  He 
reported that his knee popped inward when he walked.  The 
veteran stated that he had pain and some weakness in the left 
knee.  Examination of the left knee revealed stability of the 
medial and lateral collateral ligaments.  It was very tender 
over the lateral meniscus and the lateral tibial plateau.  
There was normal flexion and extension of the left knee.  
Inward rotation caused a sensation of dislocation and 
instability of the knee.  The veteran had laxity of the knee 
joint and the knee joint came down visibly when compared to 
the right knee.  External rotation of the leg caused 
immediate discomfort and a sensation of instability but more 
so when rotated inwardly.  The veteran had atrophy of the 
distal half of the quadriceps muscle as compared to the 
right.  The veteran was unable to do a deep knee bend and was 
unable to support himself on the left knee.  The impression, 
in pertinent part, was instability of the left knee with 
lateral meniscus damage and probable arthritic changes and 
erosion of the left thigh, and quadriceps atrophy of the left 
thigh.  X-ray examination of the left knee was normal.  

A December 1993 VA examination report reveals that the 
veteran had complaints of left knee pain and instability.  
Examination of the left knee revealed that there was 
stability of the medial collateral ligament and lateral 
collateral ligament.  Anterior cruciates were intact.  The 
veteran was point tender over the lateral side of the tibial 
plateau and femoral condyle on the left knee.  There was some 
slight patellar and sub-patellar crepitus.  Internal and 
external rotation caused discomfort of the lateral side of 
the left knee.  There was normal range of motion of the left 
knee.  The left quadriceps was smaller than the right.  The 
veteran was able to do a deep knee bend but he favored the 
left knee using the right leg.  His gait was heel to toe but 
without the brace, he had a decided splinting and limp 
favoring the left side.  The impression, in pertinent part, 
was chronic instability of the left knee probably due to 
lateral collateral damage and medial shredding.  The examiner 
indicated that it was quite evident that the quadriceps 
atrophy of the left leg was most probably due to the left 
knee instability and loss of function.  

A November 1995 VA examination report indicates that the 
veteran had complaints of intermittent pain in the left knee.  
The pain occurred with weather changes and prolonged walking 
or sitting.  He stated that the knee clicked and caught on 
occasion.  The veteran indicated that the knee gave away and 
he has fallen.  He denied locking or swelling.  The veteran 
wore a patellar stabilizer all the time.  He took salsalate 
when his symptoms were most severe.   

Examination revealed no obvious deformity, muscle atrophy, 
swelling or effusion.  There was tenderness to palpation over 
the lateral tibial plateau of the left knee.  Deep tendon 
reflexes were +2/4 bilaterally.  There was bilateral crepitus 
with range of motion, right greater than the left.  Range of 
motion was zero degrees extension to 130 degrees on flexion.  
Internal and external rotation was to 10 degrees.  The range 
of motion testing caused pain in the left knee.  Sensory 
examination was +5/5 throughout.  Thigh circumference was 
smaller on the left.  Motor examination was +3/5 on the left.  
The veteran provided poor effort because it caused pain in 
his knee.  There was a negative anterior drawer sign and no 
ligamentous laxity was noted.  The diagnosis was status post 
arthroscopy of the left knee with debridement of the lateral 
meniscus and chronic synovitis of the left knee.  

An August 1997 VA treatment record indicates that the veteran 
wore a knee sleeve type brace.  A December 1997 VA treatment 
record reveals that the left knee was slightly tender to 
palpation over the inferolateral and medial meniscal 
cartilages.  The joint appeared stable upon examination.  The 
assessment, in pertinent part, was transient lateral 
instability in the left knee and probable internal 
derangement.  

A March 1998 VA treatment record indicates that the veteran 
reported having pain in the left knee with prolonged sitting, 
squatting, going up and down stairs, or standing for a 
prolonged period of time.  He did not have any locking but he 
had a clicking sensation under the left patella.  He felt 
that his knee was going to give way, but he has not fallen. 
The veteran did not use a cane and was not wearing a brace.  
He stated that his current pain was not as severe as the pain 
in the past.  Examination of the left lower extremity 
revealed that range of motion of the knee from zero to 
degrees to 140 degrees.  There was no effusion or laxity.  
Posterior drawer sign was negative.  There was no medial or 
lateral joint line pain.  There was peripatellar pain with 
palpation of the medial and lateral facets.  There was 
significant pain with patellar inhibition.  The impression 
was patellofemoral pain, probably related to chondromalacia 
of the knee.    

A March 1998 VA examination report reveals that the veteran 
reported that he experienced intermittent left knee pain 
which occurred with extended periods of weight bearing 
activity.  He used a hinged patella stabilizer daily.  The 
veteran complained of weakness of the left leg and joint 
noise in the left knee.  He denied any locking or swelling of 
the joint.  The veteran took Naprosyn when his hip and knee 
pain was most severe.   

Examination revealed that the veteran's gait was within 
normal limits.  The left leg appeared smaller than the right.  
There was mild varus deformity of the left knee with 
standing.  There was tenderness over the lateral knee pain on 
palpation.  There was no effusion.  Deep tendon reflexes were 
2+/4 bilaterally.  There was a patellofemoral pop with range 
of motion of the knee.  Range of motion was zero degrees to 
130 degrees.  Thigh circumference was 39 centimeters on the 
right and 37.5 centimeters on the left.  Motor examination 
was 4/5 on the left with poor effort due to knee pain.  There 
was a negative anterior drawer sign and no ligamentous laxity 
was noted.  X-ray examination of the knee was within normal 
limits.  The diagnosis, in pertinent part, was status post 
lateral meniscectomy of the left knee and patellofemoral 
joint syndrome of the left knee.  

Analysis

Entitlement to service connection for a left thigh disability

The veteran asserts that he has a left thigh disability which 
is due to the service-connected left knee disability.  He 
contends that he is entitled to service connection for left 
thigh atrophy.  

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury in service 
or in the alternative evidence of a service-connected 
disability; and a medical opinion demonstrating a nexus 
between the in-service injury or disease or the service-
connected disability and the current disability.  See Caluza 
and Reiber, supra.

There is evidence of some atrophy of the left thigh.  During 
the most recent VA examination, in March 1998, thigh 
circumference was 39 centimeters on the right and 37.5 
centimeters on the left.  However, the veteran has not 
submitted competent evidence of a current diagnosis of a left 
thigh disability, as such.  Moreover, the VA examination 
reports and treatment records do not reflect a diagnosis of 
left thigh disability.  

The VA examinations report do reflect findings of atrophy of 
the quadriceps muscle of the left thigh.  However, the 
medical evidence shows that this is a symptom of the 
veteran's left knee disability.  The December 1993 VA 
examination report indicates that the examiner stated that it 
was quite evident that the quadriceps atrophy of the left leg 
was most probably due to the left knee instability and loss 
of function.  Service connection has been established for the 
veteran's left knee disability; that disability and its 
symptoms are discussed in detail below. 

The Board notes that in Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999), the Court held that a symptom 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  In 
this case, there is no medical evidence of a thigh disability 
which causes the atrophy of the left thigh.  The medical 
evidence of record shows that the atrophy of the left thigh 
is a symptom of the service-connected left knee disability.  
The Board finds that the first prong of the Caluza analysis 
had not been satisfied.

The Board finds that the medical evidence of record does not 
establish that the veteran currently has an identifiable left 
thigh disability.  Evidence of a well grounded claim must 
include medical evidence of a current disability.  The most 
recent and most persuasive medical evidence of record does 
not show that the veteran currently has a left thigh 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  See Brammer, supra; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In the absence of competent medical evidence of a current 
diagnosis of a left thigh disability, the veteran's claim is 
not well grounded.  Therefore, the claim is denied.   

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claim for service connection for a left thigh 
disability plausible.  This decision serves to inform the 
veteran of the kind of evidence that would be necessary to 
make his claim well grounded.  By this decision, the Board 
informs the veteran that in order to make his claim for 
service connection well grounded, he will need, at the very 
least, to submit competent medical evidence of a current 
diagnosis of a left thigh disability, and a medical nexus 
between that disorder and his service or a service-connected 
disability.  

Entitlement to an increased evaluation for patellofemoral 
joint syndrome of the left knee

Initial matters - well groundedness of the claims/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for patellofemoral 
joint syndrome of the left knee is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations in January 1992, October 1993, December 
1993, November 1995, and March 1998, and a full opportunity 
to present evidence and argument in support of this claim at 
a personal hearing.  There is no indication that pertinent 
evidence exists which has not been obtained and associated 
with the veteran's VA claims folder.  The Board therefore 
finds that all facts that are relevant to this issue have 
been properly developed.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

The RO has rated the veteran's patellofemoral pain syndrome 
of the left knee, by analogy, under Diagnostic Code 5257.  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  As discussed above, a 20 percent 
evaluation is currently assigned to the left knee disability.  

The medical evidence of record establishes that the veteran 
has complaints of intermittent pain and instability in the 
left knee.  There were objective findings of pain to 
palpation over the lateral condyle and medial and lateral 
facets of the left knee; tenderness over the lateral meniscus 
and the lateral tibial plateau; laxity of the knee joint and 
slight patellar and sub-patellar crepitus.  There was 
significant pain with patellar inhibition.  There were 
findings of mild varus deformity of the left knee with 
standing and, as discussed above, atrophy of the left 
quadriceps due to the left knee disability. 

The Board finds the symptomatology approximates the criteria 
for moderate impairment of the knee under Diagnostic Code 
5257, when consideration is given to the extent of the 
orthopedic symptoms.  Indeed, VA examination reports describe 
the left knee symptomatology as "slight" and "mild".  
Specifically, in August 1997, tenderness over the 
inferolateral and medial meniscal cartilages was described as 
slight.  Upon VA examination March 1998, the left knee 
deformity was described as mild.  The Board also points out 
that the more recent VA examination reports indicate that the 
veteran complained of intermittent rather than constant pain.  

The Board also notes that there is no other pathology which 
could be described as being or even approaching being severe 
in nature.  Instability was described as transient in August 
1997.  The veteran's gait was described as being within 
normal limits in March 1998.  Range of motion was most 
recently recorded as 130 degrees, with normal range of motion 
being approximately 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II.  The veteran denied locking and swelling of the knee on 
the most recent examination.  Although there is evidence that 
the left leg is somewhat atrophied, there is no evidence that 
this atrophy causes any functional impairment.  See 38 C.F.R. 
§§ 3.3219a), 4.1, 4.10 (1999).

Thus, the Board finds that a 20 percent disability rating, 
indicative of moderate disability, is appropriate under 
Diagnostic Code 5257.  The Board finds that the preponderance 
of the objective medical evidence of record is against 
finding that the veteran's left knee disability is manifested 
by severe impairment of the knee so as to warrant a 
disability rating in excess of 20 percent under Diagnostic 
Code 5257.  

Potential application of other diagnostic codes

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  In an effort to afford the veteran the highest 
possible evaluation, the Board has examined all other 
diagnostic codes pertinent to the knee.  The Board has 
specifically considered as an alternative whether a 
disability rating higher than the 20 percent assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 would be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 or 5261, 
limitation of motion of the knee.  

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Codes 5260 and 5261 for limitation 
of motion of the left knee.  There is no evidence supporting 
a finding of limitation of extension to 15 degrees or more.  
Extension of the left knee was normal upon VA examination in 
March 1998.  There is no medical evidence supporting a 
finding of limitation of flexion to 30 degrees or less.  
Flexion of the veteran's left knee ranged from 130 to 140 
degrees.  Thus, a disability evaluation in excess of 20 
percent is not warranted under the Schedule for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board finds that the veteran's left knee disability is 
more consistent with the application of Diagnostic Code 5257, 
and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's left knee disability is 
manifested principally by objective findings of laxity and 
patellar pain.  The Board finds that the veteran's service-
connected left knee disability is properly evaluated under 
Diagnostic Code 5257, impairment of the knee, and has not 
identified a diagnostic code which is more appropriate.  The 
veteran has not suggested the use of another diagnostic code.

Esteban Considerations

The Board further finds that a separate disability rating is 
not warranted for the finding of atrophy of the left thigh.  
Thigh circumference on the left was 37.5 centimeters compared 
to 39 centimeters on the right, and the March 1983 VA 
examiner commented that the veteran's left leg appeared 
smaller than his right leg. 

As discussed above, the atrophy of the left thigh is caused 
by the service-connected left knee disability.  This 
manifestation was considered in the assignment of the 
20 percent rating under Diagnostic Code 5257.  There is no 
indication that the left quadriceps atrophy may be considered 
to be a separately ratable disability.  The assignment of a 
separate and additional rating for the atrophy of the left 
thigh would be duplicative, in that the veteran would be 
assigned two disability ratings for the same manifestation.  
See 38 C.F.R. §§ 4.14 (1999); Fanning v. Brown, 4 Vet. App. 
225 (1993) [the evaluation of the same disability under 
various diagnoses is to be avoided]. 

DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Fenderson Considerations

The RO has assigned a 20 percent disability rating for the 
veteran's left knee disability, effective from November 2, 
1991, the day after the veteran left the service.  There is 
no evidence of record that the veteran's service-connected 
patellofemoral joint syndrome of the left knee was more 
severe at any time since November 2, 1991.  Accordingly, a 
staged rating under Fenderson is not warranted.  Cf. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Conclusion

In summary, disability evaluation in excess of 20 percent is 
not warranted for the veteran's service-connected 
patellofemoral joint syndrome, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation.  The 
benefits sought on appeal are accordingly denied.    



ORDER

Entitlement to service connection for a left thigh disability 
is denied.   

Entitlement to an increased evaluation for patellofemoral 
joint syndrome of the left knee is denied.   




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

